El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La apelante fué acusada de infringir la sección 4 de la Ley núm. 220, Leyes de Puérto Rico, 1948 ((1) pág. 739), conocida como la Ley de la Bolita. Fué -convicta y senten-ciada a cumplir seis meses de cárcel. Apeló de la sentencia y señala cinco errores.
I
El primer error señalado es que la sección 4 es in-constitucional. Según la acusada, dicha sección provee que será delito para toda persona tener en su poder cualquier papel, papeleta, lápiz, un rollo de papel de máquina de sumar, etc., que posiblemente pudieran usarse en un juego de bolita; que bajo la sección 4 El Pueblo no viene obligado a demos-trar que los anteriores implementos, que son susceptibles de uso inocente, estaban siendo de hecho usados o se iban a usar en el juego de bolita; y en consecuencia que la sección 4 es tan vaga e indefinida que viola la clásula del debido pro-cedimiento de ley de la Carta Orgánica, 48 U.S.C., see. 737.'(1)
*40Es doctrina conocida que la cláusula del debido procedi-miento exige que el estatuto sea claro y preciso. “La norma de certeza para los estatutos que castigan delitos es mayor que la exigida para los estatutos que dependen primordial-mente de sanciones civiles para hacerlos valer. El delito ‘debe definirse con adecuada precisión’. Cantwell v. Connecticut, 310 U. S. 296; Pierce v. United States, 314 U. S. 306, 311. Debe haber una norma determinable de culpabi-lidad. Las personas de inteligencia común y corriente no deben estar obligadas a adivinar en cuanto al significado del estatuto. La vaguedad puede consistir de incertidumbre en cuanto a qué personas cubre la ley, Lanzetta v. New Jersey, 306 U. S. 451, o incertidumbre en cuanto a la norma apli-cable para determinar la culpabilidad.” Winters v. New York, 333 U. S. 507, 515-16. (2)
Si la sección 4 significara lo que la acusada dice que sig-nifica, aquélla se desviaría de la cláusula del debido proce-dimiento porque no establecería una norma clara y precisa para determinar la culpabilidad. Así interpretada, dicha sección sería tan amplia en su alcance, tan indefinida y vaga que tanto (1) la posesión inocente de materiales intrínse-camente inocentes como lápices y papeletas con números corrientes escritos en ellas* como (2) la posesión reprensible de los mismos materiales en relación con un juego ilegal de la bolita, serían igualmente penables. Pero “No es permi-sible aprobar una ley que en efecto tienda una red para que todo el mundo caiga en ella, en la posibilidad de que, si bien los inocentes seguramente caerán en sus tejidos, también algún delincuente caiga en igual forma.” Fairmont Co. v. Minnesota, 274 U. S. 1, 10. El permitir que subsista tal *41estatuto sería infringir el mandato del caso de Winters al efecto de que (pág. 520) “Cuando un estatuto es tan vago que declara penable un acto inocente, no puede sostenerse una convicción bajo el mismo. Herndon v. Lowry, 301 U. S. 242, 259.”
La proposición de que la sección 4 condena la pose-sión de objetos inocentes y es por consiguiente inconstitucio-nalmente vaga no es nueva. Se presentó en Pueblo v. De Jesús, 70 D.P.R. 37, en el cual se resolvió por este Tribunal con el siguiente lenguaje (págs. 42-43) :
“La interpretación propuesta por el apelante, al efecto de que por el mero hecho de portarse un papel o una libreta en blanco, se viola la sección 4, es irrazonable. Ninguna corte de justicia podría interpretar el estatuto en ese sentido.
“Si nos atenemos a la letra de la sección 4, recibiremos la impresión de que el mero hecho de portar, conducir, usar o poseer cualquier implemento que pudiere usarse para los jue-gos ilegales de la bolita, boli-pool, etc., es constitutivo de infrac-ción a la ley. La intención del legislador al emplear la frase ‘que pudieren usarse’ no pudo ser declarar delito el mero hecho de portar, usar, conducir o poseer objetos susceptibles de uso inocente. Su intención fué prohibir el portar, usar, conducir o poseer tales objetos cuando se hayan utilizado o se estén utili-zando en relación con los juegos prohibidos por el estatuto.”
No obstante la acusada sostiene que el caso de De Jesús fué erróneamente resuelto y debe ser revocado. Su posi-ción es que el lenguaje de la sección 4 es claro y libre de toda ambigüedad y que este Tribunal no puede redactarla de nuevo se pretexto de interpretarla para salvar su constitucio-nalidad. Así hacerlo, alega, sería invadir nosotros las pre-rrogativas de la Legislatura y violar la doctrina de la sepa-ración de poderes.
Sin embargo, no convenimos en que la sección 4 escueta-mente provee de su faz que la mera posesión de objetos que son susceptibles de uso inocente constituye delito. Según indicamos en el caso de De Jesús, ésta puede ser la primera impresión obtenida de una ligera lectura de la sección 4, independientemente de las otras disposiciones de la Ley núm. *42220. Pero creemos que la intención de la Legislatura de darle un significado diferente con este lenguaje, se torna manifiesta cuando examinamos la sección 4 cuidadosamente a la luz de varias reglas de interpretación estatutaria.
Primera — Una sección de un estatuto no se lee ais-ladamente sino junta con las otras secciones de la Ley con el fin de determinar su verdadero significado y propósito. United States v. Alpers, 338 U. S. 680; Roig v. Tribl. de Contribuciones, 65 D.P.R. 445, 448, y casos citados.
La sección 4 de la Ley núm. 220 no rige por sí sola. Cons-tituye una sola disposición de un estatuto abarcador que tiene por miras erradicar un mal, muy serio por cierto, que azota esta comunidad. En las otras secciones de esta ley ciertos actos, fuera de la merá posesión de los objetos, se declaran infracciones de dichas secciones. • Se admite que la conducta que se declara penable mediante estas otras seccio-nes, debe demostrarse conectada con un juego de bolita. En verdad, la acusada sostiene que estas disposiciones en las otras secciones demuestran que la Legislatura deliberada-mente omitió el requisito de tal conexión de la sección 4. Pero inferimos una conclusión diferente del hecho de que estas otras secciones de la Ley núm. 220 prohíben solamente conducta o actuaciones que estén conectadas con un juego de bolita. Creemos que la Legislatura no tuvo por miras, en la sección 4, desviarse de la pauta general de la Ley. Por tanto, interpretamos la sección 4 como que provee, lo mismo que las otras secciones, que debe demostrarse tal conexión.
 Segunda — La conjunción “o”-puede leerse como la conjunción “y” en un estatuto, si con esto se logra hacer cumplir la intención legislativa. Ésta es una sabia regla de interpretáción estatutaria porque “Ha habido . . . tanta laxitud en el uso de estas dos conjunciones que las cortes generalmente han dicho que las mismas son intercambiables y que la una puede sustituir a la otra, siempre que al así hacerlo se cumpla con la intención legislativa.” 2 Sutherland, Statutory Construction, 3ra. ed., sec. 4923, pág. 451, y *43casos citados; casos citados en 50 Am. Jur. see. 282, págs. 267-8; véase Pueblo v. Henneman, 69 D.P.R. 995.
Creemos que esta regla es aplicable a este caso leyendo la conjunción en bastardillas “o” de la sección 4, citada en la nota 1, como “y”. Así leída, se torna claro que si la impu-tación de posesión envuelve materiales susceptibles de uso inocente, no se puede obtener una convicción bajo la sección 4 a menos que se pruebe que los materiales estaban conecta-dos con el manejo efectivo de un juego de bolita. (3)
La apelante arguye que en este caso no estamos autori-zados a leer “o” como “y”, toda vez que la sección 4 es clara de su faz. Desde luego, no hay una contestación auto-mática a la pregunta de cuándo es permisible la sustitución de “o” por “y”. Hay que recurrir siempre a la intención legislativa. Pero según indicamos a través de toda esta opi-nión, creemos que fué la intención de la Legislatura exigir que se probara la conexión con un juego de bolita cuando el delito imputado era posesión de materiales que son suscep-tibles de uso inocente. Bajo tales circunstancias, los casos permiten la sustitución de “o” por “y”. (4)
Tercera — Aun .a un estatuto criminal “debe dársele una interpretación razonable; y una aplicación literal del mismo, que resulta en consecuencias absurdas, debe ser evi-*44tada siempre que se pueda dar a la ley una aplicación razo-nable, consistente con el propósito legislativo.” (5) Al apli-carle esta regla al presente caso, no podemos creer que fué la intención de la Legislatura declarar actos criminales aquellos actos que son inocentes per se; es decir, que será delito-bajo la sección 4 el poseer materiales enteramente ino-cuos, tales como lápices y papel de máquinas de sumar, sin que se pruebe que están relacionados o conectados con un juego de la bolita. Tan dudosa interpretación de un esta-tuto criminal no debe llevarse a cabo, a no ser que el len-guaje del estatuto obligue a ello. Y no estamos preparados para decir que el lenguaje de la sección 4 obligue este resul-tado irrazonable y absurdo. Más bien estamos convencidos de que la Legislatura tuvo por miras proveer que la posesión de tales objetos susceptibles de uso inocente será penable solamente si los objetos están conectados con un juego ilegal de bolita.
Cuarta — “La regla, enunciada a menudo, de que los estatutos penales deben interpretarse restrictivamente, no exige que a las palabras de un estatuto deba dárseles su sig-nificado más limitado o que deba hacerse caso omiso de la evidente intención del legislador.” United States v. Giles, 300 U. S. 41, 48; Singer v. United States, 323 U. S. 338, 341-2; United States v. Alpers, supra. (6)
*45Lo importante bajo este enfoque no es interpretar el esta-tuto bien sea limitadamente o en forma amplia, sino más bien entresacar de su lenguaje la intención legislativa. Ésta es meramente otra manera de decir que no pueda emplearse ninguna regia de interpretación para derrotar el obvio pro-pósito de la legislación. En verdad, en este caso específico estamos siguiendo la regla de la estricta interpretación de los estatutos penales, ya que leemos el estatuto más limita-damente que la apelante. Pero hacemos esto no con motivo de dicha regia de interpretación estricta, sino porque cree-mos que eso fué lo que tuvo por miras la Legislatura. En síntesis, ninguna regla, incluyendo ésta de interpretación estricta, exige “el rechazo de aquel significado de las pala-bras que mejor armonice con el contexto y el propósito en mente.” Gooch v. United States, 297 U. S. 124, 128; casos citados en la nota 4.
Quinta — Si un estatuto es susceptible de dos inter-pretaciones, una de las cuales lo hará constitucional y la otra inconstitucional, es el deber de las cortes adoptar aquella interpretación que, sin violentar el significado razo-nable del lenguaje, lo haga constitucional. Wong Yang Sung v. McGrath, 339 U. S. 33; Rescue Army v. Municipal Court, 331 U. S. 549, 569; Screws v. United States, 325 U. S. 91, 98, y casos citados; Fox v. Washington, 236 U. S. 273; Central Aguirre v. Tribunal de Contribuciones, 64 D.P.R. 268, 274; Boneta, Ex parte, 39 D.P.R. 154, 166; véase General Motors Acceptance Corp. v. Tribunal de Distrito, 70 D.P.R. 941. En el presente caso la acusada nos invita a que interpretemos la sección 4 en tal forma que la hace palpa-blemente inconstitucional. Preferimos seguir la sabia regla de interpretar la sección 4 más limitadamente y con ello sos-tener su constitucionalidad.
Como ya indicamos, la acusada insiste en que aquí no procede la aplicación de ésta — o de ninguna otra — regla de interpretación estatutaria. Su teoría es que la sección 4 es clara y libre de toda ambigüedad y que la misma “no puede *46desfigurarse so pretexto de interpretarla . . .”. United States v. Alpers, supra, pág. 681. En apoyo de este argu-mento cita, entre otros el caso de Yu Cong Eng v. Trinidad, 271 U. S. 500.
Dicho caso de Yu Cong Eng trataba de la constituciona-lidad de un estatuto de las Filipinas que prohibía a los comer-ciantes llevar sus “libros de contabilidad en cualquier idioma que no fuera inglés, español, o algún dialecto local.” La Corte Suprema de Filipinas sostuvo la constitucionalidad de este estatuto, según se aplicaba el mismo a los comerciantes chinos que tenían sus negocios en las Filipinas, interpretán-dolo en el sentido de que éste exigía que se llevaran en los idio-mas mencionados aquellos libros de contabilidad necesarios a los fines contributivos. La Corte Suprema de los Estados Unidos revocó esta sentencia. Eesolvió qué los claros tér-minos de la Ley prohibían la interpretación dádale por la corte local. Dijo la Corte Suprema Nacional que por el con-trario el estatuto incondicionalmente prohibía que se lleva-ran los libros en el idioma chino y esto era por tanto incons-titucional.
Creemos que el caso de Yu Cong Eng es distinguible. En primer lugar, la sección del estatuto envuelto en dicho caso consistía de una oración simple y sencilla. No había lugar a interpretación, ya que el estatuto escuetamente prohibía llevar todos los libros de contabilidad en idiomas que no fue-ran los especificados en la ley. En segundo lugar, la inter-pretación de la Corte Suprema de Filipinas sustituyó impro-piamente una definida disposición prohibitiva por una disposición mandatoria, indefinida y vaga. Es decir, aun cuando el lenguaje del estatuto fuera susceptible de la inter-pretación dádale por la corte filipina, el estatuto según lo interpretó esta última corte, era demasiado vago e indefi-nido para cumplir con los requisitos del debido procedimiento.
En el presente caso ninguna de estas dos consideraciones existe. Indicamos a través de esta opinión nuestro punto de vista al efecto de que estamos justificados en interpretar *47la sección 4 en sentido contrario á sus aparentemente litera-les términos, en vista de su lenguaje, su historia, el resto de la Ley, y la naturaleza del asunto en cuestión. Y aún más importante, no hemos intentado, según hizo la Corte Suprema filipina, sustituir una norma definida por una norma vaga e indefinida; por el contrario, nuestra inter-pretación de la sección 4 evita el peligro de una norma vaga e indefinida, aplicable igualmente a actuaciones inocentes y reprensibles, encontrando en la sección 4 una norma de cul-pabilidad clara y definida. (7)
Concedemos que las cinco reglas arriba discutidas son sólo ayudas a la interpretación estatutaria, y que como todos estos métodos, no pueden utilizarse para frustrar la inten-ción de la Legislatura. United States v. Alpers, supra; Bowie v. Buscaglia, Tes., 63 D.P.R. 546; Puerto. Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, 925. Pero creemos que pueden ser todos invocados en este caso en' apoyo de la conclusión de que la Legislatura tuvo por miras en la sección 4 disponer-que la posesión de objetos susceptibles de uso ino-cente constituye un delito solamente si se demuestra que estos objetos están conectados con un juego de bolita.
Existe una contención final de la acusada en cuanto al significado de la sección 4 que amerita alguna discu-sión. Arguye que la historia legislativa de la Ley núm. 220 refuerza su contención de que la sección 4 claramente provee de su faz que la mera posesión de objetos que son suscep-tibles de uso inocente constituye un delito. Su teoría es que la sección 4 de la Ley núm. 25 de 1935 dispuso que sería delito la portación de tales objetos “a sabiendas de.que se utilizan o están utilizando para los juegos ilegales de la ‘bolita’ . . -. ”, y que luego la Legislatura deliberadamente eliminó este lenguaje en la sección 4 de la Ley -núm. 220 de *481948 con el fin de evitar la dificultad de establecer infrac-ciones de la sección 4 de la Ley núm. 25, según ha sido inter-pretada por nuestros casos. (8) Según ella, no podemos ejercer funciones legislativas “derogando” la Ley de 1948 y “reviviendo” la Ley de 1935.
Es cierto que nuestros primeros casos, en los cuales des-cansa la acusada al argumentar este punto, discutieron el requisito de la conexión con un juego de bolita. Pero se hizo esto únicamente para demostrar que no .se podía obtener la convicción de un acusado por manipular tal juego a menos que se demostrara tal conexión. Eso es obviamente cierto; pero nada tiene que ver con el problema de si la Ley de 1948, que por primera vez incluye como- delito la posesión, pro-veyó o no que para que la posesión de materiales aparente-mente inocuos constituya un delito, debe demostrarse que tal posesión está conectada con un juego de la bolita.
Los casos antes mencionados no discuten el requisito de que debe demostrarse alguna conexión con el juego de la bolita en una acusación por posesión. Por el contrario, aque-llos casos, al exponer una de las debilidades de la Ley de 1935, indican que la posesión de materiales de bolita no era un delito bajo el estatuto anterior y que, en ausencia de prueba de que se transportaban materiales de bolita o de que se manipulaba un juego de bolita, no se podía obtener una convicción bajo el mismo. Por consiguiente, la'Legis-latura se dispuso mediante la Ley de 1948 a subsanar este defecto: por primera vez la posesión de materiales de bolita fué declarada un delito. Pero nada encontramos en el len-guaje de nuestros casos interpretando la Ley de 1935 o en la Ley núm. 220 de 1948 que demuestre que la Legislatura •quiso, al declarar delito la posesión, eliminar el requisito de que debe demostrarse que la posesión de objetos que son sus-ceptibles de uso inocente está conectada con el juego de bolita.
*49Para concluir, tomamos conocimiento judicial de que la manipulación de la bolita en Puerto Rico es un mal grave. La Legislatura ha optado por legalizar algunas clases de juego. Pueblo v. Escambrón Beach Club, 63 D.P.R. 761, 780-81; Ley núm. 221, Leyes de Puerto Rico 1948. Pero ha reconocido los peligros y la influencia corruptora de la bolita, juego mediante el cual las personas inescrupulosas exprimen nuestra clase pobre. La Ley núm. 220 representa un paso laudable para combatir efectivamente estas activi-dades ilícitas. La Corte Suprema nos ha dicho que ‘Va lejos” para declarar válidos tales estatutos. (9) Creemos que hemos seguido dicho mandato en este caso.
Es conveniente indicar que una vez que hayamos con-cluido que la sección 4 requiere una demostración de que los objetos envueltos estaban conectados con un juego de bolita, el problema constitucional se desvanece. La acusada no alega que la ley así interpretada viola el debido procedimiento. Arguye solamente que no puede leerse en esta forma; que debe leerse tal como ella la interpreta; y que así interpre-tada es inconstitucionalmente vaga. Pero toda vez que dife-rimos de ella en cuanto al significado de la sección 4, la cuestión constitucional desaparece de este caso. (9a)
*50hH
El segundo error señalado es que la corte de distrito erró al declarar sin lugar la excepción perentoria interpuesta contra la acusación. La teoría de la excepción fué que la acusación no aducía hechos suficientes para constituir una infracción a la sección 4 de la Ley núm. 220 de 1948. La acusada se basa en los artículos 71, 82, 83,• Código de Enjui-ciamiento 'Criminal, ed. 1935, y El Pueblo v. Marini, 22 D,P.R. 11. Alega que la acusación era fatalmente defec-tuosa porque le imputaba que tenía en su posesión “material” que ella podía usar y usaba en el juego ilegal de la bolita. Sostiene que la palabra “material” es muy vaga e imprecisa ya que concebiblemente podría incluir no solamente los objetos expresamente reseñados en la sección 4 sino tam-bién un zapato, un traje, o cualquier cosa que no pertenezca al mundo del espíritu.
El Fiscal Auxiliar de este Tribunal admite que la acu-sación pudo haberse redactado" en términos más específicos. Pero convenimos con él en que una persona de inteligencia’ ordinaria podría comprender de qué se le acusaba. La pala-bra “material” incluye los implementos específicamente nom-brados en la sección 4. Además, las palabras genéricas “material” y “materiales” son frecuentemente usadas a tra-vés de toda la Ley núm. 220. En verdad, el uso de tales tér-minos generales se hace necesario debido a los ingeniosos métodos empleados por los que manipulan la bolita con el fin de encubrir sus actividades.](10) En vista de la naturaleza de la materia envuelta, resolvemos que la imputación de pose-sión de tal material fué suficientemente precisa, a los fines de exponer una infracción bajo la sección 4. El caso de Ma-rini fué resuelto bajo hechos diferentes y bajo una ley dife-*51rente, y es distinguible. Si la acusada hubiera deseado una descripción más específica del material, la pudo haber obte-nido solicitando un pliego de particulares. Pueblo v. Palacios, 66 D.P.R. 961, 963; Pueblo v. Méndez, 67 D.P.R. 824, 831; United States v. Petrillo, 332 U. S. 1, 10-11. Pero no hizo tal moción.
I — i h-i i — ¡
El tercer error señalado por la apelante es que la corte inferior erró al declarar sin lugar la moción sobre supresión de evidencia obtenida como resultado del allana-miento de la casa de la acusada. La apelante interpone varios ataques contra la declaración jurada en que se basó la orden de allanamiento y contra dicha orden propiamente dicha. Sin embargo, el único punto digno de mención es su contención de que la orden de allanamiento era nula porque de su faz no decía que debía ejecutarse y devolverse al juez que la expidió dentro del término de diez días contados desde su fecha.
El artículo 512, Código de Enjuiciamiento Criminal, ed. de 1935, dispone que una orden de allanamiento debe ser ejecutada y devuelta dentro de los diez días de su fecha. Pero no dice que esto se hará constar en la propia orden. Tampoco el artículo 507, que es el que nos suministra la forma de la orden de allanamiento, contiene una disposición a ese efecto. Bajo un estatuto federal similar, se ha resuelto que no es necesario incorporar esta disposición de ley en la propia orden de allanamiento. Benton v. United States, 70 F.2d 24, 26 (C.C.A. 4, 1934), cert. denegado, 292 U.S. 642. (11) La orden en este caso fué de hecho ejecutada y *52devuelta dentro de los diez días de su fecha de expedición. Por tanto, resolvemos que bajo el artículo 512 la orden de allanamiento fué válidamente expedida y ejecutada.
HH <1
En los errores cuarto y quinto la acusada ataca la apreciación que de la evidencia hizo la corte inferior. La prueba demuestra que tres detectives registraron la casa de la apelante, de conformidad con la orden de allanamiento; que entre las cosas que encontraron había listas con números de tres cifras, seguidas por un guión y otra cifra;' que la bolita se juega apostando a un número de tres cifras; que en una lista de bolita el primer número es al que se le apuesta; que el número después del guión es el importe de la apuesta; y que estas listas eran números de bolita, ya que cumplían con la anterior descripción de listas de números de bolita.
La acusada no ofreció prueba alguna para controvertir esta evidencia. Tampoco refutó la prueba de que la bolita se juega en la forma descrita. En verdad, hemos tenido ante nuestra consideración tantos casos en que esto se ha demos-trado, que casi podemos tomar conocimiento judicial de que en Puerto Rico la bolita por lo general se juega apostándole a los números del 000 al 999, confrontándolos con las tres últimas cifras de las loterías de Puerto Rico o Santo Domingo, o con el “pool” de los hipódromos locales, y que las listas de bolita consisten de una serie de tres cifras, seguidas por un guión y el importe de la apuesta. Véase, por ejem-plo, Pueblo v. Acevedo, 70 D.P.R. 562. En ausencia de prueba en contrario, la corte dé distrito por tanto tenía dere-cho a concluir que las listas de números introducidas en evi- ' dencia no podían ser usadas para ningún otro fin que no fuera para jugar bolita.
En la Parte I sostuvimos la constitucionalidad de la sec-ción 4 de la Ley núm. 220, según ésta se aplica a la posesión de materiales que son susceptibles de uso inocente por el fun-damento de que la sección 4 requiere una demostración afir-mativa de que estos materiales éstaban de hecho conectados *53con un juego de bolita. Pero, como cuestión de evidencia, se presenta un punto diferente cuando como ocurre aquí los materiales no son susceptibles de uso inocente, sino que son de tal naturaleza que no pueden ser usados para otra cosa que no sea para manipular la bolita. Bajo estas circunstan-cias, una infracción de la sección 4 se establece mediante prueba de la posesión de tales materiales; no se requiere evi-dencia adicional de la conexión con un juego de bolita, pre-cisamente porque los propios materiales establecen la refe-rida conexión. (12) Véanse Adams v. New York, 192 U. S. 585, 599; Ex parte McClain, 134 Cal. 110 (1901); Ford v. State of Maryland, 85 Md. 465, 41 L.R.A. 551 (1897). Cf. United States v. Rabinowitz, 339 U. S. 56, decidido en fe-brero 20, 1950, en el que la corte dijo (pág. 8 de la opinión en hoja suelta) “la posesión de los sellos falsificados y alte-rados constituía delito, lo mismo que constituye delito poseer herramientas de escaladores, boletos de loterías o dinero falso.”
La situación es similar a la discutida en el caso de United States v. Raynor, 302 U. S. 540, en el cual la corte sostuvo una convicción bajo una ley federal por poseer papel similar a aquél adoptado por el Secretario del Tesoro para im-primir las obligaciones y otras colaterales de los Estados Unidos. La Corte Suprema dijo'que el papel encontrado en manos del acusado (pág. 543) “no sólo- era el ideal para fal-sificar, sino que es difícil concebir que se pueda usar para algún otro fin.” Toda vez que la acusada no impugna el tes-timonio no controvertido de que las listas en cuestión no *54podían usarse para ningún otro propósito excepto jugar bolita, la prueba en este caso fué suficiente para establecer una infracción de la sección 4. (13)

■La sentencia de la corte de distrito será confirmada.

El Juez Asociado Sr. Negrón Fernández se inhibió.

O La sección 4 de la Ley núm. 220 lee en parte como sig'ue: “Toda persona que fuere sorprendida portando o conduciendo o que tuviere en su poder en cualquier concepto cualquier papeleta, billete, ticket, libreta, lista de números o letras, boletos o implementos que pudieren usarse para los juegos ilegales de la ‘Bolita’, ‘Boli-pool’, combinaciones relacionadas con los ‘Pools’ o bancas de los hipódromos de Puerto Rico y loterías clandes-tinas, y toda persona que poseyere, vendiere, o en cualquier forma trans-portare éstos o cualesquiera otros análogos que se. pudieren utilizar o usar en dichos juegos ilícitos, o conectados con la práctica de los mismos, incurrirá en delito público . . .” (“o” en bastardilla nuestra).


Q United States v. Petrillo, 332 U. S. 1; Cole v. Arkansas, 338 U. S. 345, 354; Gorin v. United States, 312 U. S. 19; Champlin Rfg. Co. v. Commission, 286 U. S. 210; Connally v. General Const. Co., 269 U. S. 385; United States v. Cohen Grocery Co., 255 U.S. 81.
Véanse Rottschaefer on Constitutional Law, págs. 765-67; 62 Harv. (j. Rev. 77; 22 So. Calif. L. Rev. 298; 96 U. of Pa. L. Rev. 889; 33 U. of Va. L. Rev. 203; 35 Calif. L. Rev. 594; 29 Calif. L. Rev. 548;' 45 Harv. L. Rev. 160.


S)A1 decir en el caso de De Jesús que la Legislatura tuvo por miras prohibir la posesión de implementos cuando éstos “se hayan utilizado o se estén utilizando en relación con los juegos prohibidos [bolita]”, no le inyectamos, según alega la apelante, la frase a la sección 4. Lo que en efecto hicimos — y ahora lo hacemos expresamente — fué leer la conjún-ción “y” por la conjunción en bastardillas “o”.


 Las cortes se han negado también a sentirse constreñidas por el lenguaje aparentemente literal de un estatuto en otras ocasiones en que había margen para interpretación y en donde la aplicación literal frus-traría la manifiesta intención del Congreso. United States v. Alpers, supra; Quiñones v. United States, 161 F.2d 79 (C.C.A. 1, 1947); Rullán v. Buscaglia, 168 F.2d 401 (C.C.A. 1, 1948), cert. denegado, 335 U. S. 857; Parrondo v. L. Rodríguez & Co., 64 D.P.R. 438; Tugwell, Gobernador v. Corte, 64 D.P.R. 220; Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 492-3; Ballester v. Tribl. de Apelación, 60 D.P.R. 768, 779; Compañía Popular v. Unión de Empleados, 69 D.P.R. 179, 190, nota 2; Pueblo v. Tirado, 69 D.P.R. 389; Sucn. Giusti v. Tribl. Contribuciones, 70 D.P.R. 117, 136, nota 9.


O United States v. Katz, 271 U. S. 354, 357; Adams v. New York, 192 U. S. 585, 599. Véanse también U. S. v. Amer. Trucking Ass’ns., 310 U. S. 534, 543; Armstrong Co. v. Nu-Enamel Corp., 305 U. S. 315, 332-3; Sorrells v. United States, 287 U. S. 435, 446; Singer v. United States, 323 U. S. 338; United States v. Giles, 300 U. S. 41; Haggar Co. v. Helvering, 308 U. S. 389, 394; Helvering v. Hammel, 311 U. S. 504, 510-11; Lau Ow Bew v. United States, 144 U. S. 47, 59.


 En su más reciente reexposición de esta regla en el caso de Alpers, la Corte Suprema dijo a la pág. 681: “Nos damos cuenta de que éste es un estatuto penal y debe ser interpretado restrictivamente. Esto sig-nifica que no puede crearse ningún delito excepto por las palabras que el Congreso empleó en su sentido usual y corriente. No hay delitos cons-tructivos. United States v. Resnick, 299 U. S. 207, 210. Lo más impor-tante a determinarse es la intención del Congreso. El lenguaje del esta-tuto no puede ser tergiversado bajo el pretexto de interpretación, o tan limitado por interpretación que derrote la intención manifiesta del Con-greso. United States v. Raynor, 302 U. S. 540, 552.”


E1 propio caso de Yu Gong Eng dice que (pág. 518) “Es el deber de una corte al considerar la validez de una ley darle a ésta aquella inter-pretación razonable a que se pueda llegar para ajustar la ley a la Cons-titución.” Esto es lo que creemos hemos hecho aquí.


3)Pueblo v. Vega, 67 D.P.R. 773; Pueblo v. Toro, 66 D.P.R. 723; Pueblo v. Salabarría, 57 D.P.R. 130; Pueblo v. Estronza, 57 D.P.R. 897.


°) “Esta Corte va lejos con el fin de sostener leyes estatales que tra-tan de delitos, difíciles de precisar, cuando no están enlazadas con limita-ciones sobre libre expresión [citando en la nota, Omaechevarría v. Idaho, 246 U. S. 343; Waters-Piérce Oil Co. v. Texas, 212 U. S. 86]. Tenemos la misma actitud hacia los estatutos federales [citando en la nota, United States v. Petrillo, 332 U. S. 1; Gorin v. United States, 312 U. S. 19]. Solamente una convicción definida de la mayoría _ de esta corte al efecto de que la convicción viola la Enmienda Decimocuarta, justifica la revoca-ción de la corte encargada originalmente de la responsabilidad de pro-teger a las personas de ser convictas bajo una ley estatal vaga.” Winters v. New York, 333 U. S. 507, 517-18.


0ll)En Pueblo v. Almodovar, resuelto en el día de hoy, el acusado impugna la constitucionalidad de la sección 4. En dicho caso nunca lle-gamos a la cuestión constitucional, ya que se decidió por otros funda-mentos. Sin embargo, en el caso de autos hemos considerado cuidadosa-mente todos los argumentos sobre constitucionalidad incluidos en, el ale-gato del abogado del apelante en el caso de Almodóvar.


 Véase el New York Herald Tribune de febrero 28 de 1950, infor-mando la confiscación de folletos que- presuntivamente ofrecían ayuda espi-ritual. Los folletos contenían ciertos números al calce del “mensaje espi-ritual” de cada día. Estos números estaban supuestos a ser referencias y contrarrefereneias a los pasajes de la Biblia. La policía alegaba que de hecho eran “recomendaciones de los números a jugarse en' la bolita.”


lx) En un caso anterior, nuestra Corte de Apelaciones interpretó el estatuto federal en sentido contrario. Giles v. United States, 284 F. 208, 215 (C.C.A. 1, 1922). Pero toda vez que aquí está envuelto el significado de un estatuto local — artículo 512 del Código de Enjuiciamiento Criminal — estamos, en libertad de adoptar nuestra propia regla. De Castro v. Board of Comm’rs., 322 U. S. 451.


,)La apelante no levanta cuestión alguna sobre el hecho de que la sección 4 de la Ley núm. 220, contraria a la sección 4 de la Ley de 1935, no contiene disposición alguna al efecto de que el delitó debe come-terse “a sabiendas”. Por tanto, no está ante nos la cuestión de si la posesión accidental o fortuita sería una buena defensa bajo la sección 4 de la Ley núm. 220. Cf. Screws v. United States, 325 U. S. 91, 96-97, 101-5, 153-57; Pueblo v. López, 67 D.P.R. 623, 630 et seq.; Pueblo v. Díaz, 62 D.P.R. 136, 143; Pueblo v. Solla, 66 D.P.R. 957, 959; El Pueblo v. Vázquez, 26 D.P.R. 14; Rottschaefer on Constitutional Law, págs. 763-4.


M)E1 caso de Pueblo v. Aleja Romero viuda de Ortiz, per curiam rresuelto el 17 de enero de 1950, envolvía un problema algo similar. En dicho caso empleamos- el siguiente lenguaje: “Los errores segundo y ter-cero se relacionan con. la suficiencia de la prueba. Lo esencial en las alegaciones de la apelante es que la mera posesión de material de bolita no es suficiente. Pero, como hemos decidido en Pueblo v. Be Jesús, 70 D.P.R. 37 y Pueblo v. Acevedo, resuelto en noviembre 21, 1949, la pose-sión de material de bolita que pueda utilizarse en un juego de bolita ■constituye una infracción del estatuto. Y en este caso la evidencia fué suficiente a este respecto.”
El caso de •Romero ha sido apelado a la Corte de Apelaciones para ■el Primer Circuito. Por tanto, creemos conveniente corregir cualquier mala interpretación que pueda surgir a virtud del lenguaje un tanto •conciso de nuestra opinión per curiam en el caso de Romero. En dicho caso, como en el presente, la convicción estaba basada en la posesión de listas consistentes de números de tres cjfras, seguidos de un guión y de otra cifra a la derecha. Allí, como aquí, hubo prueba incontrovertida de que tales listas se usan para jugar bolita: las tres cifras representan el número jugado; la cifra después del guión representa el importe de la apuesta. En ausencia de cualquier prueba en contrario, la conclusión de la corte sentenciadora de que estas listas no podían usarse nada más que para manipular un juego de bolita, era razonable y justificada. Bajo estas circunstancias, como hemos visto, puede obtenerse una convicción bajo la sección 4 sin evidencia adicional que establezca la conexión efec-tiva con un juego de bolita. Véanse también Pueblo v. Acevedo, 70 D.P.R. 562; Pueblo v. Cortés, 70 D.P.R. 479; Pueblo v. Báez, 70 D.P.R. 609.
(Con motivo de estar el caso de Romero en apelación, el Juez Presidente Sr. De Jesús y el Juez Asociado Sr. Marrero, quienes con-curren en esta opinión, son del criterio de que la nota 13 no debe apa-recer en ella. En su consecuencia, las manifestaciones vertidas en la nota representan los puntos de vista tan sólo del ponente.)